Curia.

The cases are not uniform upon this question.(a) But it is now the well settled practice,, that where one is beneficially interested in the demand of the plaintiff, as assignee ; and the suit is carried on for his benefit, upon judgment against the plaintiff, such assignee is liable for the costs ;(b) and their collection may.be enforced by attachment. This suit going on for the benefit of the assignees, who are within the jurisdiction of the Court, the security of the defendant is complete under that rule; and we deny the motion without costs.
Rule accordingly.

 Vid. Webb v. Ward, (7 T. R. 292.) Ketcham v. Clark, (4 John. 484.) Snow v. Townsend, (6 Taunt. Rep. 123.)


 See Waring v. Baret, (2 Cowen’s Rep. 46.)